DETAILED ACTION
This communication is in regards to applicant’s reply filed under 37 C.F.R §1.111 in response to a non-final office action.  Claim 14 is amended; No Claims are cancelled; No Claims are added.  Claims 1 - 20 are currently pending and subject to examination.

Response to Arguments
In light of the amendment to the claims to remedy the informality relating to the claim numbering, the objection to claim 14 is hereby withdrawn; however, the double patenting rejection has not been remedied and therefore the nonstatutory double patenting rejection applied to claims 1 – 20 is maintained.  Applicant's arguments filed in the remarks dated 07/19/20222 have been fully considered but they are not persuasive.

Applicant’s Arguments:
Applicant argues that the claims recite calculate a throughput and determine whether the throughput is sufficient to service data stored at a buffer and that the processing activity in Wang is based on message size, not throughput.

Examiner’s Response:
Examiner respectfully disagrees with this argument as the claims are given their broadest reasonable interpretation in light of the specification; however limitations from the specification are not imported into the claim.  The claims broadly recite calculating a throughput, a buffer and a counter value, that could apply to any device, in other words the claim does not attribute the operations to any particular device or apparatus, meanwhile, the applicant specification as filed discloses in [0027] that estimated throughput (ET) can be calculated based on the uplink grants provided from the eNodeB and the ET can be calculated from modulation scheme and number of physical resource blocks that are assigned.
Wang is directed to a method where responsive to buffering data for at least two of a plurality of Logical Channel Groups (LCGs), a regular and/or periodic buffer status report BSR may be transmitted to a base station of the RAN (see Wang [0052]) and that by providing a short regular and/or periodic, a wireless terminal may be able to provide partial BSR information in the event that an uplink grant is insufficient to provide complete BSR information (see Wang [0055]).
Wang discloses in [0176] that a measurement procedure may be provided for the purpose of monitoring data rate [throughput], latency and other factors on which the one or more embodiments improve and that measurements may involve proprietary UE signaling facilitating host computer measurements of throughput, propagation times, latency and the like. 
Babaei in turn discloses in [0305] that a gNB may include a dynamic resource scheduler that may allocate physical layer resources for the downlink and the uplink, by taking into account the UE buffer status and the QoS requirements of each UE and associated radio bearers, schedulers may assign resources between UEs, where the schedulers may assign resources taking into account the radio conditions at the UE identified through measurements made at the gNB and/or reported by the UE.
Babaei [0338] further discloses that the buffer status report of a wireless device provides information to a base station for efficient scheduling of the wireless device and enhanced air interface throughput, delay and performance and in [0339] that embodiments employ mapping to and/or priority (priorities) of a logical channel on one or more TTIs/transmission durations/numerologies in triggering of buffer status report at the wireless device and enhance the scheduling efficiency and wireless device and wireless network performance, for example, in terms of throughput and delay.
Therefore the combination of Wang - Babaei reads on the breadth of the calculating a throughput and determine whether the throughput is sufficient to service data stored at a buffer limitations.


Applicant’s Arguments:
Applicant further argues that the claims determine whether a counter value for a counter is less that a threshold value and when the counter is less that the threshold value, padding the buffer with a padding amount and that Babaei’s event counter that increments its count in response to events. So, Wang is counting down time from an event in units of time, and Babaei counting up for individual events with no reference to time. The two “counters” from the different references are counting different things (time v. events) and in different directions (decreasing v. increasing). There is no logical combination between the two for obviousness.

Examiner’s Response:
Examiner respectfully disagrees with this argument as the claims are given their broadest reasonable interpretation in light of the specification; however limitations from the specification are not imported into the claim.  The applicant specification as filed discloses in [0031] that a determination is made as to whether the BEB counter is less than a threshold amount and that the threshold amount can be a number of times that the method has been iterated and in [0034] that the method can proceed at predetermined intervals, timers, user configured, on-demand, etc. 
The claims broadly require determining if a counter value is less than a threshold value, there is no language in the claims that expressly exclude a time element form the claimed counter and it is well established in the art that a counter or timer may be used interchangeably absent a specific intended use definition.  The timer in Wang is used to keep track of BSR retransmissions and there is no language within Wang that expressly indicates that the BSR retransmissions timer is related to or based on a time variable or element.
Babaei discloses in [0340] that a MAC entity may trigger a buffer status report (BSR) when uplink data becomes available for an uplink buffer associated with a first logical channel and the first logical channel has a higher priority on a TTI/transmission duration/numerology of the one or more TTIs/transmission durations/numerologies than one or more priorities, on the TTI/transmission duration/numerology, of a selected one or more logical channels, wherein the selected one or more logical channels are selected if the one or more logical channels are mapped at least to the TTI/transmission duration/numerology.  Babaei further discloses in [0358] that a wireless device may receive one or more messages comprising one or more fields indicating mapping between one or more logical channels and one or more TTIs/transmission durations/numerologies and that the messages may comprise configuration parameters for a counter, where the wireless device may increment the counter if the wireless device has data available in at least one of the one or more first logical channels.
Therefore, the combination of Wang - Babaei reasonably reads on a counter to keep track of iterations. 

Applicant’s Arguments:
Applicant further argues that claim 1 is patentably distinct from the prior art and that Claims x and Y, while of their own scope, recite subject matter similar to claim 1 and are patentably distinct over the applied art for at least the reasons discussed with respect to claim 1. The dependent claims are patentably distinct for at least the reasons discussed with respect to the independent claims. The claims are thus in condition for allowance. Withdrawal of the rejection and allowance of the claims are therefore respectfully requested.

Examiner’s Response:
Examiner respectfully disagrees with this argument as there is no claim X nor claim Y or their scopes are recited in the claims.  Applicant's arguments have been fully considered but they are not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 6, 8, 10 – 15, 17 - 20 of U.S. Patent No. 10779188 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an obvious variant of the patented invention. (see table below for details).

Application 17014647
US 10779188 B2
Claim 1. A system comprising: at least one processor; and at least one memory storing instructions, which when executed by the at least one processor, cause the at least one processor to:
Claim 1. A system for estimating throughput from user equipment to an eNodeB, the system comprising: at least one processor; and at least one memory storing instructions, which when executed by the at least one processor, causes the at least one processor to:
Recited in claim 3
modify a buffer status report to yield a modified buffer status report associated with a bandwidth estimation buffer

report, to one or more eNodeB, the modified buffer status report;
Recited in claim 4
calculate a required throughput to satisfying transmitting a data amount stored at a regular buffer; 
Omitted, however, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184.
receive, from the one or more eNodeB, uplink grants; 
recited in claim 7
transmit data from the regular buffer;
calculate a throughput;
calculate estimated throughput from the user equipment;
determine whether the throughput is sufficient to service data stored at a buffer;
determine whether the estimated throughput is sufficient to service the data amount stored at the regular buffer;
when the throughput is determined to be insufficient to service the data,
when the estimated throughput is insufficient to service the data amount,
determine whether a counter value is less than a threshold value; and
determine whether a counter value for a counter associated with the bandwidth estimation buffer is less than a threshold value; and
when the counter value is less than the threshold value, pad a second buffer with a padding amount.
when the counter value is less than the threshold value, record the estimated throughput, increment the counter, report a padding amount, and pad the bandwidth estimation buffer with the padding amount.
Regarding claims 2, 9, 16; when the counter value is less than the threshold value, report the padding amount and increment the counter value.
Recited in US 10779188 B2 claims 1, 8, 15 respectively. 
Regarding claims 3, 10, 17; 
determine an amount of data to be sent from the buffer; determine the padding amount from the second buffer; combine the amount of data to be sent from the buffer and the padding amount to yield a combined amount; and modify a buffer status report with the combined amount.
US 10779188 B2 claims 3, 10, 17 recite;
determine an amount of data to be sent from the regular buffer; determine the padding amount from the bandwidth estimation buffer; combine the amount of data to be sent from the regular buffer and the padding amount to yield a combined amount; and modify the buffer status report with the combined amount.
Regarding claims 4, 11, 18; 
when the throughput is sufficient to service the data stored in the buffer, determine maximum throughput calculated over one or more packet data networks from user equipment, and determine the padding amount by subtracting the throughput from the maximum throughput.
US 10779188 B2 claims 4, 11, 18 recite; when the estimated throughput is sufficient to service the data amount stored the regular buffer, determine maximum throughput calculated over one or more packet data networks from the user equipment, and determine the padding amount by subtracting the estimated throughput from the maximum throughput.
Regarding claims 5, 12, 19; 
when the counter value is equal to or greater than the threshold value, calculate an average throughput over one or more throughput values, report the average throughput, empty the second buffer, and reset the counter value.
US 10779188 B2 claims 5, 12, 19 recite; when the counter is equal to or greater than the threshold value, calculate an average throughput over one or more estimated throughput values, report the average throughput, empty the bandwidth estimation buffer, and reset the bandwidth estimation buffer.
Regarding claims 6, 13, 20; empty the second buffer and zero out the counter value.
US 10779188 B2 claims 6, 13, 20 respectively.
Regarding claims 7, 14; 
transmit the data from the buffer.
Recited in US 10779188 B2 claims 1, 8, 15 respectively.
Claim 8. A method comprising: calculating a throughput; determining whether the throughput is sufficient to service data stored at a buffer; when the throughput is determined to be insufficient to service the data, determining whether a counter value is less than a threshold value; and when the counter value is less than the threshold value, padding a second buffer with a padding amount.
Recited in US 10779188 B2 claim 8.
Claim 15. A non-transitory computer readable medium, for estimating throughput from user equipment to an eNodeB, storing instructions which when executed by at least one processor, cause the at least one processor to: calculate a throughput; determine whether the throughput is sufficient to service data stored at a buffer; when the throughput is determined to be insufficient to service the data, determine whether a counter value is less than a threshold value; and when the counter value is less than the threshold value, pad a second buffer with a padding amount.
Recited in US 10779188 B2 claim 15.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 6, 7, 9, 10, 13, 14, 16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20210306903 A1) in view of Babaei et al. (US 20180270700 A1).

Regarding claim 1, Wang et al. discloses a system (Wang et al., FIG. 5) comprising: at least one processor (Wang et al., FIG. 5, processor circuit 1103); and at least one memory storing instructions (Wang et al., FIG. 5, memory circuit 1105), which when executed by the at least one processor, cause the at least one processor to: 
calculate a throughput (Wang et al., [0076] when a wireless terminal UE starts a random access procedure in the connected state, a regular BSR may be triggered due to arrival of the new data in relation to [0094] the processor may transmit a buffer status report BSR through transceiver to the base station responsive to receiving the RAR, where the BSR may include a buffer size; [0176] a measurement procedure may be provided for the purpose of monitoring data rate [throughput], latency and other factors); 
determine whether the throughput is sufficient to service data stored at a buffer (Wang et al., [0077] it may occur that sufficient room is not available for a long BSR in the random access message 3 after Radio Resource Control RRC signaling and other MAC CEs with higher priority have been allocated with resources); when the throughput is determined to be insufficient to service the data (Wang et al., [0077] a Message 3 of a Random Access RA procedure in NR may not provide enough capacity for a regular/periodic BSR using the long BSR format), 
determine whether a counter value is less than a threshold value (Wang et al., [0124 - 0126] the BSR may be triggered responsive to expiration of a timer, where the timer may be a retxBSR-Timer and the BSR may be a regular BSR or the timer may be a periodicBSR-Timer and the BSR may be a periodic BSR).
Wang et al. does not expressly disclose when the counter value is less than the threshold value, pad a second buffer with a padding amount.
Babaei et al. for example from an analogous field of endeavor (Babaei et al., [0361] a wireless device may trigger a buffer status report (BSR) of a first type when one or more criteria is met and may generate the BSR and transmit the BSR on the first TTI/transmission duration/numerology, where the BSR may comprise the buffer status of a logical channel and/or logical channel group comprising the highest logical channel priority with data available for transmission on a second TTI/transmission duration/numerology) discloses when the counter value is less than the threshold value, pad a second buffer with a padding amount (Babaei et al., [0358] the wireless device may increment the counter if the wireless device has data available in at least one of the one or more first logical channels in relation to [0362] the one or more first criteria may comprise more than one logical channel and/or logical channel group having data available for transmission and number of padding bits being equal to or larger than size of short BSR MAC control element (MAC CE) plus a corresponding subheader and number of padding bits being smaller than size of a long BSR MAC CE plus a corresponding subheader).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine when the counter value is less than the threshold value, pad a second buffer with a padding amount as taught by Babaei et al. with the system of Wang et al. in order to allow for a variable-size BSR (Babaei et al., [0367]).

Regarding claims 2, 9,16, Wang et al. – Babaei et al. disclose when the counter value is less than the threshold value (Babaei et al., [0358] the wireless device may increment the counter if the wireless device has data available in at least one of the one or more first logical channels), report the padding amount (Wang et al., [0025] if the number of padding bits is equal to or larger than the size of the Long BSR plus its subheader, the Mac entity shall report Long BSR for all LCGs which have data available for transmission) and increment the counter value (Babaei et al., [0358] the wireless device may trigger a BSR when the counter reaches a first value and may reset the counter). The motivation is the same as in claim 1.

Regarding claims 3, 10, 17, Wang et al. – Babaei et al. disclose determining an amount of data to be sent from the buffer (Babaei et al., [0331] logical channel prioritization (LCP) may consider the mapping of logical channel to one or more numerology/TTI duration, where a first BSR format may be associated with URLLC service, the BSR is a measure of the amount of data to be sent); 
determine the padding amount from the second buffer (Babaei et al., [0331] a second BSR format may be associated with eMBB or mMTC services); 
combine the amount of data to be sent from the buffer and the padding amount to yield a combined amount (Wang et al., [0085] the wireless terminal UE may use a specific LCG ID which has not been assigned to any LCHs in the reported short regular/periodic BSR, and this specific LCG ID may be used to identify a BSR which carries the sum of buffer sizes for all LCHs); and 
modify a buffer status report with the combined amount (Wang et al., [0102] the BSR may include a buffer size index indicating a size of an aggregation of data buffered for at least two of the plurality of LCGs for the wireless terminal). The motivation is the same as in claim 1.

Regarding claims 6, 13, 20, Wang et al. – Babaei et al. disclose emptying the second buffer and zero out the counter value (Babaei et al., [0358] the wireless device may trigger a BSR when the counter reaches a first value and may reset the counter).  The motivation is the same as in claim 1.

Regarding claims 7,14, Wang et al. – Babaei et al. disclose transmitting the data from the buffer (Babaei et al., [0179] the wireless device may transmit one or more uplink data package via one or more PUSCH scheduled by the one or more PDCCHs, when successfully detecting the one or more PDCCHs). The motivation is the same as in claim 1.

Regarding claim 8, Wang et al. discloses a method (Wang et al., FIG. 7) comprising: 
calculating a throughput (Wang et al., [0076] when a wireless terminal UE starts a random access procedure in the connected state, a regular BSR may be triggered due to arrival of the new data in relation to [0094] the processor may transmit a buffer status report BSR through transceiver to the base station responsive to receiving the RAR, where the BSR may include a buffer size; [0176] measurements may include UE measurements of throughput, propagation times, latency and the like); 
determining whether the throughput is sufficient to service data stored at a buffer (Wang et al., [0077] it may occur that sufficient room is not available for a long BSR in the random access message 3 after Radio Resource Control RRC signaling and other MAC CEs with higher priority have been allocated with resources); when the throughput is determined to be insufficient to service the data (Wang et al., [0077] a Message 3 of a Random Access RA procedure in NR may not provide enough capacity for a regular/periodic BSR using the long BSR format), determining whether a counter value is less than a threshold value (Wang et al., [0124 - 0126] the BSR may be triggered responsive to expiration of a timer, where the timer may be a retxBSR-Timer and the BSR may be a regular BSR or the timer may be a periodicBSR-Timer and the BSR may be a periodic BSR).
Wang et al. does not expressly disclose when the counter value is less than the threshold value, padding a second buffer with a padding amount. 
Babaei et al. for example from an analogous field of endeavor (Babaei et al., [0361] a wireless device may trigger a buffer status report (BSR) of a first type when one or more criteria is met and may generate the BSR and transmit the BSR on the first TTI/transmission duration/numerology, where the BSR may comprise the buffer status of a logical channel and/or logical channel group comprising the highest logical channel priority with data available for transmission on a second TTI/transmission duration/numerology) discloses when the counter value is less than the threshold value, pad a second buffer with a padding amount (Babaei et al., [0358] the wireless device may increment the counter if the wireless device has data available in at least one of the one or more first logical channels in relation to [0362] the one or more first criteria may comprise more than one logical channel and/or logical channel group having data available for transmission and number of padding bits being equal to or larger than size of short BSR MAC control element (MAC CE) plus a corresponding subheader and number of padding bits being smaller than size of a long BSR MAC CE plus a corresponding subheader).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine when the counter value is less than the threshold value, pad a second buffer with a padding amount as taught by Babaei et al. with the system of Wang et al. in order to allow for a variable-size BSR (Babaei et al., [0367])

Regarding claim 15, Wang et al discloses a non-transitory computer readable medium (Wang et al., FIG. 5, memory circuit 1105), for estimating throughput from user equipment (Wang et al., FIG. 5, mobile terminal/UE) to an eNodeB (Wang et al., FIG. 6, gNodeB/gNB), storing instructions which when executed by at least one processor (Wang et al., [0075] the memory circuit may include computer readable program code that when executed by the processor circuit causes the processor circuit to perform operations), cause the at least one processor to: 
calculate a throughput (Wang et al., [0076] when a wireless terminal UE starts a random access procedure in the connected state, a regular BSR may be triggered due to arrival of the new data in relation to [0094] the processor may transmit a buffer status report BSR through transceiver to the base station responsive to receiving the RAR, where the BSR may include a buffer size; [0176] measurements may include UE measurements of throughput, propagation times, latency and the like); 
determine whether the throughput is sufficient to service data stored at a buffer (Wang et al., [0077] it may occur that sufficient room is not available for a long BSR in the random access message 3 after Radio Resource Control RRC signaling and other MAC CEs with higher priority have been allocated with resources); when the throughput is determined to be insufficient to service the data (Wang et al., [0077] a Message 3 of a Random Access RA procedure in NR may not provide enough capacity for a regular/periodic BSR using the long BSR format), determine whether a counter value is less than a threshold value (Wang et al., [0124 - 0126] the BSR may be triggered responsive to expiration of a timer, where the timer may be a retxBSR-Timer and the BSR may be a regular BSR or the timer may be a periodicBSR-Timer and the BSR may be a periodic BSR).
Wang et al. does not expressly disclose when the counter value is less than the threshold value, pad a second buffer with a padding amount.
Babaei et al. for example from an analogous field of endeavor (Babaei et al., [0361] a wireless device may trigger a buffer status report (BSR) of a first type when one or more criteria is met and may generate the BSR and transmit the BSR on the first TTI/transmission duration/numerology, where the BSR may comprise the buffer status of a logical channel and/or logical channel group comprising the highest logical channel priority with data available for transmission on a second TTI/transmission duration/numerology) discloses when the counter value is less than the threshold value, pad a second buffer with a padding amount (Babaei et al., [0358] the wireless device may increment the counter if the wireless device has data available in at least one of the one or more first logical channels in relation to [0362] the one or more first criteria may comprise more than one logical channel and/or logical channel group having data available for transmission and number of padding bits being equal to or larger than size of short BSR MAC control element (MAC CE) plus a corresponding subheader and number of padding bits being smaller than size of a long BSR MAC CE plus a corresponding subheader).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine when the counter value is less than the threshold value, pad a second buffer with a padding amount as taught by Babaei et al. with the system of Wang et al. in order to allow for a variable-size BSR (Babaei et al., [0367])

Claims 4, 5, 11, 12, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. and Babaei et al., as applied to claim 1, further in view of Deogun et al. (US 20180199343 A1).

Regarding claims 4, 11, 18, Wang et al. – Babaei et al. suggest determine the padding amount by subtracting the throughput from the maximum throughput (Wang et al., [0017] the number of padding bits may be equal to or larger than the size of the Short BSR plus its subheader [throughput] but smaller than the size of the Long BSR plus its subheader [maximum throughput]).
Wang et al. – Babaei et al. do not expressly disclose when the throughput is sufficient to service the data stored in the buffer, determine maximum throughput calculated over one or more packet data networks from user equipment.
Deogun et al, for example, from an analogous field of endeavor (Deogun et al., [0007] enhanced mobile broadband (eMBB) requires high speed of data transfer, the ultra-reliable low latency communication (URLLC) requires data transfer with very low latency but may not require high data rate, while the massive machine type communications (mMTC) may have the requirement to minimize power consumption of a user equipment (UE)) discloses when the throughput is sufficient to service the data stored in the buffer (Deogun et al., [0007] the cellular network can partition radio resources such that each set of radio resources can meet the requirements of a given service by using different physical layer configurations with RAN slicing), determine maximum throughput calculated over one or more packet data networks from user equipment (Deogun et al., [0096] the UE performs initial measurements and radio access (RA) procedure-related reception in the Bandwidth (BW) region in relation to [0099] where the 1st RF BW is for new radio-physical downlink control channel (NR-PDCCH) transmission, the 2nd RF BW can be used for both NR-PDCCH and PDSCH transmissions).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine when the throughput is sufficient to service the data stored in the buffer, determine maximum throughput calculated over one or more packet data networks from user equipment as taught by Deogun et al. with the combined system of Wang et al. – Babaei et al. in order to measure a radio resource management (RRM) bandwidth (BW) region needed by the UE (Deogun et al., [0097]).

Regarding claim 5, 12, 19, Wang et al. – Babaei et al. do not expressly disclose when the counter value is equal to or greater than the threshold value, calculate an average throughput over one or more throughput values, report the average throughput, empty the second buffer, and reset the counter value.
Deogun et al, for example, from an analogous field of endeavor (Deogun et al., [0007] enhanced mobile broadband (eMBB) requires high speed of data transfer, the ultra-reliable low latency communication (URLLC) requires data transfer with very low latency but may not require high data rate, while the massive machine type communications (mMTC) may have the requirement to minimize power consumption of a user equipment (UE)) when the counter value is equal to or greater than the threshold value (Deogun et al., [0052] the UE maintains an independent variable SR_COUNTER for each scheduling request configuration and the UE manages SR_COUNTER for the scheduling request configuration by releasing at least one PUCCH resource for one or more serving cell and initiating a random access procedure, if value of SR_COUNTER of the scheduling request configuration exceeds the sr-TransMax value of the given scheduling request configuration), calculate an average throughput over one or more throughput values (Deogun et al., [0096] the UE performs initial measurements and radio access (RA) procedure-related reception in the Bandwidth (BW) region in relation to [0099] where the 1st RF BW is for new radio-physical downlink control channel (NR-PDCCH) transmission, the 2nd RF BW can be used for both NR-PDCCH and PDSCH transmissions), report the average throughput (Deogun et al., [0164] the buffer status reporting provides information to be included in a scheduling request message), empty the second buffer and reset the counter value (Deogun et al., [0052] the UE manages SR_COUNTER for the scheduling request configuration by setting the SR_COUNTER value of the scheduling request configuration to zero if the scheduling request is triggered).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine when the counter value is equal to or greater than the threshold value, calculate an average throughput over one or more throughput values, report the average throughput, empty the second buffer, and reset the counter value as taught by Deogun et al. with the combined system of Wang et al. – Babaei et al. in order to measure a radio resource management (RRM) bandwidth (BW) region needed by the UE (Deogun et al., [0097]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416           

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416